DISMISS; and Opinion Filed May 14, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-13-00213-CR
                                      No. 05-13-00214-CR

                             VICTOR SALAZAR, JR., Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-41628-M, F11-71061-M

                               MEMORANDUM OPINION
                       Before Justices Moseley, Bridges, and Lang-Miers
                                Opinion by Justice Lang-Miers
       Victor Salazar, Jr. pleaded guilty to two state jail felony theft offenses. He also pleaded

true to two enhancement paragraphs alleged in each indictment. Pursuant to plea agreements, the

trial court sentenced appellant to five years’ imprisonment in each case. The trial court certified

that appellant does not have the right to appeal. See TEX. R. APP. P. 25.2(d); Dears v. State, 154
S.W.3d 610 (Tex. Crim. App. 2005). We dismiss the appeals for want of jurisdiction.




                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
Do Not Publish                                     JUSTICE
TEX. R. APP. P. 47

130213F.U05
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VICTOR SALAZAR, JR., Appellant                       On Appeal from the 194th Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-00213-CR        V.                         Trial Court Cause No. F12-41628-M.
                                                     Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                         Justices Moseley and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 14th day of May, 2013.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE




                                               –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

VICTOR SALAZAR, JR., Appellant                       On Appeal from the 194th Judicial District
                                                     Court, Dallas County, Texas
No. 05-13-00214-CR        V.                         Trial Court Cause No. F11-71061-M.
                                                     Opinion delivered by Justice Lang-Miers,
THE STATE OF TEXAS, Appellee                         Justices Moseley and Evans participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 14th day of May, 2013.




                                                     /Elizabeth Lang-Miers/
                                                     ELIZABETH LANG-MIERS
                                                     JUSTICE




                                               –3–